UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6268



SAMUEL T. GORDON,

                                            Petitioner - Appellant,

          versus


DEEP MEADOW CORRECTIONAL CENTER, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-1865-AM)


Submitted:   July 27, 2000                 Decided:   August 2, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel T. Gordon, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel T. Gordon seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Gordon v. Deep Meadow Correc-

tional Ctr., No. CA-98-1865-AM (E.D. Va. Feb. 9, 2000).*        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 7, 2000, the district court’s records show that it was
entered on the docket sheet on February 9, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, we take the
date that the order was entered on the docket sheet as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2